DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims have been newly and significantly amended and therefore require new consideration.

	The remarks then argue the newly amended features.  Specifically they argue that on pgs. 4-5 that:
Claims 1-11 and 14-15 are rejected under 35 U.S.S. 112(a) as failing to comply with the written description requirement, based on the limitations requiring that the molecular sieve does not comprise a metal exchanged molecular sieve and that the function of the molecular sieve does not have an ammonia storing component.

Claim 1 is amended herein to remove the negative limitation regarding the metal exchanged molecular sieve.

Regarding the function of the molecular sieve, applicant respectfully points out that this is not a negative limitation. The claim requires that the molecular sieve functions as an ammonia-storing component, which is supported at least by the table in the examples.

	This is acknowledged, however, since the claims have not been entered, the current claim set on-file do not incorporate these amended claim features.  The claim amendment would have to be examined in light of the specification and whether there is sufficient support in the disclosure for these amended features.

	Next, pages. 5-6 argue the following:
The Examiner considers that claim 1 is obvious over Liu (U.S. 2009/0087367). Applicant respectfully asserts that claim 1 is not obvious for at least the following reasons.

The catalyst of amended claim 1 is formulated and configured for both NOx removal by SCR and for selective ammonia conversion to nitrogen, i.e. an "SCR/ASC" catalyst. The components are configured in two coatings, a first coating consisting essentially of a blend of 1) Pt on a support, and 2) a molecular sieve, and a second coating comprising an SCR catalyst.

By contrast, Liu describes an ammonia oxidation catalyst that includes a zeolite, a precious metal, and a base metal all in the same coating. This reference therefore does not teach or suggest the claimed coating consisting essentially of a blend of 1) Pt on a support, and 2) a molecular sieve.


	This is respectfully contended. The arguments are all to the newly amended claims which are not considered here because prosecution has been closed.
  
	Next, the arguments argue on pg. 6, the following:
As noted previously, the claimed formulation and configuration of the components into the two coatings provides surprising benefits. As explained on page 21, first and second paragraphs of the present application, the present inventors have surprisingly found that incorporating molecular sieves into the oxidation component of an ASC may improve NH3 abatement as well as the selectivity to N2. The inclusion of a molecular sieve in the first catalyst coating may provide benefits by introducing an alternative mechanism for NH3 removal to challenge the oxidation reaction. Such benefits are particularly advantageous at temperatures when N2O is a dominant product of NH3 oxidation, such as below about 400°C. It has surprisingly been found that including an ammonia-storing component in an oxidative layer may provide benefits because the NH3 may either be oxidized or stored; at higher temperatures, the NH3 is released, and will then function to remove NOx. This is shown in Example 1 in combination with Figure 10, for example, which demonstrates the described technical effect for a catalyst according to amended claim 1. In particular, as described in Example 1, the role of the zeolite molecular sieve in the lower layer is only for "NH3 storage - reduce N2O selectivity" (i.e. not also SCR function).

Accordingly, Liu, alone or in combination with any of the other cited references, fails to provide any teaching that would motivate the skilled person to provide a catalyst according to amended claim 1 that would exhibit the above-described surprising technical effect. In fact, none of the cited documents would motivate the skilled person to provide a catalyst specifically for both NOx removal by SCR and for selective ammonia conversion to nitrogen, wherein the catalyst comprises the specific features of amended claim 1. Amended claim 1 is not obvious over the cited prior art for at least these reasons and applicant respectfully requests withdrawal of these rejections.

	These arguments are not persuasive because all of these features were disclosed by the Liu reference. 

/SHENG H DAVIS/Primary Examiner, Art Unit 1732